DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was requested in an interview with William Curry.  Authorization was received on 04 February 2022.

The application has been amended as follows:
Please replace claims 1, 4-9, and 11-15 with the following:
1. (Currently Amended) An apparatus for tracking a location of a surgical tool based on radiography, comprising: 
the surgical tool having two or more physical marker frames; and
an information processor configured to estimate the location of the surgical tool based on the two or more physical marker frames in the photographic image, wherein the location is a three-dimensional location,
wherein each physical marker frame includes three or more marker bands which surround a part of the surgical tool,
wherein the information processor is configured to detect a center point of each marker band in the photographic image, and
wherein 
the information processor is further configured to estimate the three-dimensional location of the surgical tool, after insertion of the surgical tool into a surgical site, based on a distance between the detected center point in the photographic image and a corresponding center point of a true marker band,
each of the two or more physical marker frames is made of rigid material and the surgical tool is made of flexible material which is bendable, 
the part of the surgical tool is fixed in a linear shape by being surrounded by the two or more physical marker frames,
the two or more physical marker frames have axes different from each other, and
the information processor is further configured to:
generate a virtual marker frame corresponding to at least one of the physical marker frames in a three-dimensional virtual space,


when the projected virtual marker frame is matched with the at least one physical marker frame, the information processor is configured to determine a center point of a marker band of the virtual marker frame in the photographic image as a corrected center point of a corresponding marker band of the at least one physical marker frame.

4. (Currently Amended) The apparatus 
wherein an interval between the marker bands is greater than 1.5 times of a width of each marker band.

5. (Currently Amended) The apparatus 
wherein the photography system is a radiography system, and
wherein the marker bands are made of a conductive material, and material different from the material of the marker bands is provided between the marker bands.

6. (Currently Amended) The apparatus 
wherein the radiography system is an X-ray photography system.

7. (Currently Amended) The apparatus 
wherein the surgical tool is a bendable catheter.


wherein the information processor is further configured to generate a surgical tool model corresponding to the surgical tool in the three-dimensional virtual space, based on the estimated three-dimensional location of the surgical tool, and
wherein the information processor is configured to display the generated surgical tool model on a display together with the photographic image.

9. (Currently Amended) The apparatus 
wherein the information processor is configured to resample the photographic image and determine a center point of each marker band in the resampled photographic image.

11. (Currently Amended) The apparatus 
wherein the information processor is further configured to adjust the location of the virtual marker frame based on a plurality of lines projected from the photography system that pass respectively through each of respective true center points of the three or more marker bands of at least one of the physical marker frames and through respective corresponding two-dimensional coordinates on a projection plane of the photography system.

12. (Currently Amended) A method for tracking a location of a surgical tool based on radiography, comprising:
by a photography system, creating a photographic image of the surgical tool, the surgical tool having two or more physical marker frames each composed of three or more marker bands; 

by the information processor, estimating the location of the surgical tool, after insertion of the surgical tool into a surgical site, based on a distance between the detected center point and a corresponding center point of a true marker band, wherein the location is a three-dimensional location; 
wherein 
the detected center point is in a projection plane generated by the photography system, 
each of the two or more physical marker frames is made of rigid material and the surgical tool is made of flexible material which is bendable,
a part of the surgical tool is fixed in a linear shape by being surrounded by the two or more physical marker frames, and
the two or more physical marker frames have axes different from each other,
the method further comprising, by the information processor: 
generating a virtual marker frame corresponding to at least one of the physical marker frames in a three-dimensional virtual space,
ing the generated virtual marker frame onto the photographic image,
ing a location of the virtual marker frame in the three-dimensional space so that the virtual marker frame projected onto the photographic image is matched with the at least one physical marker frame, and
when the projected virtual marker frame is matched with the at least one physical marker frame, determining a corrected center point of a marker band of the virtual marker frame in the photographic image as a center point of a corresponding marker band of the at least one physical marker frame.

further configured to determine the distance between the detected center point in the photographic image and the corresponding center point of the true marker band based at least partly on a focus distance of the photography system.

14. (Currently Amended) The apparatus 

15.  (Currently Amended) The apparatus 
resample a specific portion of a two-dimensional image including at least one of the three or more marker bands;
process an enlarged image corresponding to the resampled specific portion to minimize a change in image quality; and
determine the corresponding center point of the true marker band by
calculating a specific threshold of a circular projection image obtained based on a brightness histogram, and
separating a projected marker band depicting the at least one of the three or more marker bands from a background in the projection image.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-9, 11-15 are allowed over the cited prior art because:
No references, or reasonable combination thereof, could be found which disclose, or suggest tracking a location of a surgical tool by generating a virtual marker frame corresponding to at least one of the physical marker frames in a three-dimensional virtual space, 
projecting the generated virtual marker frame onto the photographic image,
adjusting a location of the virtual marker frame in the three-dimensional virtual space so that the virtual marker frame projected onto the photographic image is matched with the at least one physical marker frame, and
when the projected virtual marker frame is matched with the at least one physical marker frame, the information processor is configured to determine a center point of a marker band of the virtual marker frame in the photographic image as a corrected center point of a corresponding marker band of the at least one physical marker frame.
The closest prior arts found were U.S. Patent Application Publication No. 2012/0082342 to Kim et al. “Kim”, and U.S. Patent Application Publication No. 2017/0119339 to Johnson et al. “Johnson”.
Kim discloses tracking a surgical tool using a photography system and estimating a three dimensional location of the surgical tool from two dimensional coordinates of a physical marker frame that consist of three or more marker bands, by extracting the center point of the three marker bands.  However, Kim does not disclose generating a virtual marker frame corresponding to at least one of the physical marker frames in a three-dimensional virtual space, projecting the generated virtual marker frame onto the photographic image, adjusting a location of the virtual marker frame in the three-dimensional virtual space so that the virtual marker frame projected onto the photographic image is matched with the at least one physical marker frame, and when the projected virtual marker frame is matched with the at least one 
Johnson discloses a registration system for a surgical system using fiducial markers.  Johnson discloses projecting the fiducial markers in a three dimensional space onto a two dimensional plane, wherein the three dimensional locations can be determined based on the projections in the two dimensional plane.  However, Johnson does not disclose the markers on a surgical tool, and generating a virtual marker frame corresponding to at least one of the physical marker frames in a three-dimensional virtual space, projecting the generated virtual marker frame onto the photographic image, adjusting a location of the virtual marker frame in the three-dimensional virtual space so that the virtual marker frame projected onto the photographic image is matched with the at least one physical marker frame, and when the projected virtual marker frame is matched with the at least one physical marker frame, the information processor is configured to determine a center point of a marker band of the virtual marker frame in the photographic image as a corrected center point of a corresponding marker band of the at least one physical marker frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        

/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793